Citation Nr: 1015685	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a right ankle 
disability. 

4.  Entitlement to service connection for a left ankle 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to June 
1983.  

The DD-214 of record only lists the Veteran's period of 
service from January 1979 to June 1983; however the Veteran 
reported that he was in service beginning in 1977 and 
enlisted again in 1979.  Additionally there is an enlistment 
examination from September 1976.  An additional DD-214 should 
be obtained upon remand for the first period of service. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from two rating decisions.  A June 2006 rating 
decision from of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Detroit, Michigan denied service 
connection for left ankle disability, right knee disability, 
and left knee disability.  A March 2008 rating decision from 
the RO in Cleveland, Ohio denied service connection for right 
ankle traumatic arthritis.  The issues have been 
recharacterized to comport with the evidence of record. 

In March 2010 a hearing was held by the undersigned Veterans 
Law Judge and the transcript is of record. 
 
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of service connection for right ankle disability 
and left ankle disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the March 2010 Board hearing, the Veteran withdrew his 
appeal for the issue of entitlement to service connection for 
right knee disability. 

2.  At the March 2010 Board hearing, the Veteran withdrew his 
appeal for the issue of entitlement to service connection for 
left knee disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for entitlement to service 
connection for right knee disability, have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 
20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for entitlement to service 
connection for left knee disability, have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved 
in the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
Veteran or by his or her authorized representative.  
38 C.F.R. § 20.204.

At the March 2010 Board hearing the Veteran requested to 
withdraw his appeal for service connection for right knee 
disability and left knee disability. 

As the Veteran withdrew his appeal of the issue of service 
connection for right knee disability and left knee 
disability, there remain no allegations of error of fact or 
law for appellate consideration.  The Board, therefore, has 
no jurisdiction to review the issues.


ORDER

The claim for entitlement to service connection for a right 
knee disability is dismissed. 

The claim for entitlement to service connection for a left 
knee disability is dismissed. 


REMAND

The Veteran testified that he was run over by a truck, 
received medical treatment for his injuries and had his MOS 
changed to accommodate his injury during this first period of 
service.  While there is a September 1976 enlistment 
examination report, there are no treatment or personnel 
records from January 1977 to January 1979.   It is unclear 
whether these records are available or whether any attempt 
has been made to locate these records.  

The Veteran testified that he did not have an injury to 
either his right or left ankle prior to service.  The 
September 1976 enlistment medical history and examination 
demonstrate that the Veteran was "normal" with no pre-
existing injuries upon enlistment.  The Board finds the 
Veteran's testimony to be credible and supported by the 
record, and that both his right and left ankle disabilities 
did not exist prior to service. 

The Veteran testified that his ankles were run over by a 
truck during his first period of service and that he received 
medical treatment for it.  The Board finds the Veteran's 
testimony that a truck ran over his ankles in service to be 
credible. 

Service treatment records from the second period of service, 
January 1979 to June 1983, evidence treatment for bilateral 
ankle pain on multiple occasions. 

The Veteran testified that he injured both his ankles in 
service and that he has experienced pain in both ankles ever 
since.  The Veteran is competent to testify as to his 
symptomatology.  The Veteran also testified that he has 
received treatment from the VA for his ankle pain since 
approximately 2000 and that he was scheduled for a magnetic 
resonance image (MRI) of his ankles after the Board hearing.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Obtain and associate with the claims 
file a DD-214 or similar record of service 
for the time period from January 1977 to 
January 1979. 

2.  Obtain and associate with the claims 
file all available service treatment 
records and personnel records from January 
1977 to January 1979.  Document any and 
all negative responses.  

3.  Obtain and associate with the claims 
file all available VA medical records 
concerning treatment received by the 
Veteran for his claimed right ankle 
disability and left ankle disability, not 
already associated with the claims file.  

4.  Only after the above items have been 
completed, schedule the Veteran for a VA 
examination to determine the nature, 
extent and etiology of the Veteran's right 
ankle disability and left ankle 
disability.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, a copy of this remand and the 
March 2010 hearing transcript must be 
provided to the examiner in conjunction 
with the examination.  

(a)  The examiner is to provide an opinion 
as to whether it is at least as likely as 
not that the Veteran's right ankle 
disability is related to his service.  

In forming a conclusion, the examiner 
shall accept as fact that the Veteran's 
right ankle disability did not pre-exist 
his service, that the Veteran's right 
ankle was run over by a truck in service, 
that he was treated for ankle pain in 
service, and that he has experienced ankle 
pain since the incident in service.   

If the examiner's opinion is that the 
Veteran's right ankle disability is not 
due to service, the examiner should 
provide an opinion as to the cause of such 
disability.  

(b)  The examiner is to provide an opinion 
as to whether it is at least as likely as 
not that the Veteran's left ankle 
disability is related to his service.  

In forming a conclusion, the examiner 
shall accept as fact that the Veteran's 
left ankle disability did not pre-exist 
his service, that the Veteran's left ankle 
was run over by a truck in service, that 
he was treated for ankle pain in service, 
and that he has experienced ankle pain 
since the incident in service.   

If the examiner's opinion is that the 
Veteran's left ankle disability is not due 
to service, the examiner should provide an 
opinion as to the cause of such 
disability.  

All opinions expressed must be supported 
by complete rationale

5.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised that failure to appear for VA examinations could 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2002).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


